 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

eee ew wee eee ee eee rw ee ree ee ee he ee er re re x
ELMO JOHN WIEMAN, :
Plaintiff, :
: ORDER

-against- :

: 19 Civ. 7096 (GBD)
LONG ISLAND RAILROAD COMPANY, :
Defendant. :
ee x

GEORGE B. DANIELS, United States District Judge:

The March 10, 2020 conference is rescheduled to July 7, 2020 at 9:30 a.m.

Dated: New York, New York SO ORDERED.

March 31, 2020 Grsep, bh Dow

GOR B. DANIELS
ited States District Judge

 

 

 
